Citation Nr: 1133457	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-31 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an unspecified stomach disorder (claimed as a pelvic mass by the Veteran).

2. Entitlement to an initial compensable disability rating for the Veteran's service-connected past fibrocystic breast disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2009 the Board remanded the matters for additional development to the RO via the Appeals Management Center (AMC) in Washington, DC.  

In a subsequent November 2010 rating decision, the AMC granted service connection for the Veteran's past fibrocystic breast disease and assigned an initial noncompensable (0 percent) rating for the disability, retroactively effective from October 27, 2003, the date of receipt of the Veteran's claim.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating when this occurs VA adjudicators must consider whether the Veteran's rating should be "staged" to compensate her for times since the effective date of her award when her disability may have been more severe than at others).  In December 2010, the Veteran submitted her Notice of Disagreement (NOD) with the noncompensable disability rating assigned.

The issue of entitlement to an initial compensable disability rating for the Veteran's service-connected past fibrocystic breast disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

The Veteran does not have a current stomach disorder.



CONCLUSION OF LAW

Service connection for a stomach disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in December 2003, December 2009, and March 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate her service connection claim, and an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  A letter dated in March 2006 also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With the exception of the December 2003 VCAA letter, the letters were not sent to the Veteran prior to the initial RO adjudication of her claim in April 2004.  However, since providing the additional notices, the RO and AMC have gone back and readjudicated her claim in the May 2009 and November 2010 Supplemental Statement of the Case (SSOC) based on any additional evidence received in response to the additional notices and since the initial rating decision at issue and Statement of the Case (SOC).  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of her claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

VA also has a duty to assist the Veteran in the development of the service connection claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the service connection issue has been obtained.  Her STRs and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  She has been afforded a VA examination.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's service connection claim.  

The Board notes that while a VA examination has been conducted, a medical nexus opinion on the issue has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran does not have a current stomach disorder, warrants the conclusion that a remand for another examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the Veteran's service or with another service-connected disorder, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of this claim hinges on whether the Veteran has a current disorder for the purposes of establishing service connection.  In the absence of a current disorder, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disorder would in essence place the examining physician in the role of a fact finder.  The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and a current diagnosis.  Simply stated, referral of this claim for an examination or obtainment of a medical opinion under the circumstances here presented (i.e., no current disorder) would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Id. See also 38 U.S.C.A. § 5103(a)(2).

The Board is also satisfied as to substantial compliance with its November 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran's private physicians the appropriate release forms (VA Forms 21-4142) to obtain the Veteran's confidential medical records.  The AMC was able to obtain some of the private medical records.  However, one of the Veteran's private physicians did not respond to the two requests sent by the AMC.  The Veteran was notified that the AMC was unable to obtain these records in a letter dated in March 2010.  The Veteran did not submit any evidence in response. The Board finds that these actions substantially complied with its remand directives, and the Board can now proceed to decide the Veteran's claim on the merits.

Therefore, the Board finds that no further assistance to the Veteran with the development of evidence is required.

Service Connection

The Veteran seeks service connection for a stomach disorder.

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.
In regards to the requisite current diagnosis, a comprehensive review of the record reveals no medical evidence of a current diagnosis related to a stomach disorder.  The Veteran was provided a VA examination in January 2004 to assess the current severity of her stomach.  At the examination, the Veteran reported abdominal pain.  The VA examiner, following a physical examination of the Veteran, determined that the Veteran did not have a current stomach disorder.  Specifically, the VA examiner diagnosed the Veteran with "abdominal pain, unknown cause."

The medical evidence, including the recent VA and private outpatient treatment records, does not demonstrate that a current diagnosis to account for her reported stomach pain has been established.  The Board has extensively reviewed the VA and private medical evidence that is currently of record in the claims file.  These records detail information about other medical problems, but do not show a current stomach disorder.  Thus, these records contain no information that places the evidence in equipoise, and therefore these records weigh against the Veteran's claim.   

The Board notes that symptoms alone, without a diagnosed or identifiable underlying malady or disorder, do not in and of themselves constitute a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Therefore, the Veteran does not have a current stomach disorder.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Thus, in the absence of a diagnosis, service connection cannot be granted.

In reaching this decision the Board has considered the Veteran's arguments in support of her assertions that her current stomach pains are related to a current stomach disorder.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, a stomach disorder requires specialized training for a determination as to diagnosis and is therefore not susceptible of lay opinions on diagnosis.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for a stomach disorder is not warranted.


ORDER

The claim for service connection for a stomach disorder is denied.


REMAND

A preliminary review of the record discloses a need for further development prior to further appellate review.  The Board has determined that the Veteran filed a timely NOD in December 2010 in response to the November 2010 rating decision that granted service connection for her past fibrocystic breast disease and assigned a noncompensable disability rating.  Thus, the RO must now respond to the Veteran's December 2010 NOD with a SOC addressing the issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing the Veteran's claim of entitlement to an initial compensable disability rating for the service-connected past fibrocystic breast disease.  Advise the Veteran of the date on which the time allowed for perfecting a timely Substantive Appeal of this claim expires, and if the Veteran perfects her appeal by submitting a timely Substantive Appeal, return the claim to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


